Citation Nr: 0827878	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthralgias, claimed as 
arthritis of multiple joints, to include as secondary to 
service-connected epididymitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
arthralgias, claimed as arthritis of multiple joints, that is 
causally or etiologically related to his military service or 
to a service-connected disorder.


CONCLUSION OF LAW

Arthralgias, claimed as arthritis of multiple joints, was not 
incurred in active service or within one year thereafter, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in November 2005.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in December 2005.  

The Board does observe that an October 2005 VAMC treatment 
record indicates that the veteran claimed to have an attorney 
working on a Social Security (SSA) disability claim for him.  
However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not contended that he was awarded SSA benefits for the 
disability at issue in the instant appeal.  There is no 
indication, then, that the records would be relevant to the 
claim here.  In this case, the Board concedes that the 
veteran has been diagnosed with epididymitis and arthralgias.  
Accordingly, what is "of consequence" in this case is 
whether the veteran's current arthralgias is related to an 
injury or event in service, or to his service-connected 
epididymitis, and there is no indication in the record that 
Social Security records would include any such information.  
Therefore, remanding the case to obtain such records would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In this case, the veteran claims to have arthritis of 
multiple joints as a result of his service-connected 
epididymitis.  See, e.g., the October 19, 2005 Statement in 
Support of Claim.  To afford the veteran every possible 
consideration, the Board will also consider direct and 
presumptive service connection.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis 
of multiple joints.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
arthralgias or arthritis.  Indeed, on his report of medical 
history for his May 1975 enlistment examination and just 
prior to separation in January 1976, the veteran specifically 
denied "swollen or painful joints."  Moreover, the medical 
evidence of record does not show that the veteran sought 
treatment for arthritis immediately following his period of 
service or for many decades thereafter.  Therefore, the Board 
finds that arthritis of multiple joints did not manifest in 
service or for many years thereafter.

As noted above, service connection for arthritis may also be 
granted on a presumptive basis if it manifests itself to a 
degree of 10 percent or more within one year after discharge.  
38 C.F.R. § 3.307, 3.309(a).  However, there is no evidence 
of such manifestation in this case, nor does the veteran 
contend that his arthritis of multiple joints manifested to 
that degree at that time.  Id.  Therefore, the Board finds 
that the veteran's arthritis of multiple joints may not be 
presumed to have been incurred in active service.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
arthritis, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of arthritis of 
multiple joints is itself evidence which tends to show that 
such a disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that arthritis of 
multiple joints manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the veteran's current arthritis of multiple joints to 
his military service.  As noted above, the medical evidence 
does not show that there was an event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  In fact, the veteran 
has not even alleged that his arthritis of multiple joints is 
directly related to service, as he has instead claimed that 
it is secondary to his service-connected epididymitis.  
Therefore, the Board finds that arthritis of multiple joints 
did not manifest during service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the veteran's claim that he has arthritis of multiple 
joints that is related to his service-connected epididymitis, 
the Board also finds that the medical evidence of record does 
not support this contention.  The veteran is service-
connected for epididymitis; however, the medical evidence has 
not established a relationship between the veteran's current 
arthritis of multiple joints and his service-connected 
disability.  The Board does observe that the December 2005 VA 
examiner acknowledged that the veteran had arthralgias.  
However, the December 2005 VA examiner stated that it was 
less likely than not that the veteran's arthralgias were 
related to the episode of acute epididymitis during service.  
With respect to the issue of aggravation, the Board finds 
that the record does not support the proposition that the 
veteran's arthritis of multiple joints is aggravated by his 
service-connected epididymitis.  An award of service 
connection must be based on reliable competent medical 
evidence and may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  Thus, 
because there is no competent medical evidence of record 
concluding that the veteran's arthritis of multiple joints 
was aggravated by his service-connected epididymitis, 
secondary service-connection based on a theory of aggravation 
cannot be granted. 

Although the veteran may sincerely believe that his arthritis 
of multiple joints was caused by his service-connected 
epididymitis, the veteran, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of arthralgias.  However, in order to establish 
secondary service connection, there must be competent 
evidence establishing an etiological relationship between a 
service connected disability and the current disability.  See 
Wallin v. v. West, 11 Vet. App. 509, 512 (1998).  After 
considering all the evidence under the laws and regulations 
set forth above, the Board concludes that the veteran is not 
entitled to service connection for arthritis of multiple 
joints because the competent medical evidence does not reveal 
a nexus to a service-connected disorder.  Additionally, the 
evidence does not support service connection on a direct or 
presumptive basis because there is no competent medical 
evidence showing that his arthritis of multiple joints is 
related to an injury or disease during service, or that his 
arthritis of multiple joints manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  Absent such a nexus, service 
connection for arthralgias, claimed as arthritis of multiple 
joints, may not be granted.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for arthralgias, claimed as arthritis of multiple 
joints, to include as secondary to service-connected 
epididymitis.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for arthralgias, claimed as arthritis 
of multiple joints, to include as secondary to service-
connected epididymitis is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 3.307(a)(3), 3.309(a), 3.310 (2007).


ORDER

Entitlement to service connection for arthralgias, claimed as 
arthritis of multiple joints, to include as secondary to 
service-connected epididymitis, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


